Citation Nr: 1601192	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee disability, diagnosed as left knee sprain.

2. Entitlement to service connection for a right knee disability, diagnosed as right knee sprain.

3. Entitlement to service connection for a low back disability, diagnosed as low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Nashville, Tennessee. This matter was last before the Board in April 2014, when it was remanded for further development. See April 2014 Board Decision.

The Veteran and his mother testified before the undersigned at a January 2010 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the Veteran's favor, a left knee disability relates to service.

2. With resolution of the benefit of the doubt in the Veteran's favor, a right knee disability relates to service.

3. With resolution of the benefit of the doubt in the Veteran's favor, a low back disability relates to service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a left knee disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for a grant of service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3. The criteria for a grant of service connection for a low back disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Because the Veteran's claims are granted, any error related to the VCAA with respect to these claims is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

On his June 2004 Report of Medical Examination and History at enlistment, no knee or back problems were noted. While his service treatment records (STRs) reflect feet problems, they are silent for knee and back complaints.

In May 2007, the Veteran told a VA examiner he gradually developed knee pain starting in 2005, which he attributed to ruck marches carrying a 100 pound backpack. He also reported episodic back pain that he reported he was told was a strain or spasm, but which had not really bothered him since his discharge. The diagnoses were bilateral knee sprain and musculoskeletal strain. The examiner did not provide opinions regarding the etiology of these conditions.

In January 2010, the Veteran testified that he developed knee pain in service that had continued since then. He also reported that he saw a medic for his back pain in service.

In September 2010, a VA examiner noted the Veteran reported persistent knee pain and that his back hurt on bending. However, the examiner found normal clinical knee and back findings, and therefore declined to diagnose any disorders.

In September 2011, a VA examiner stated that x-ray findings suggested possible early degenerative change affecting the right medial knee compartment. The examiner diagnosed bilateral knee strain and right knee degenerative joint disease. However, the examiner did not opine as to the etiology of the diagnosed knee disabilities.

In May 2014, an addendum medical opinion was provided to determine whether the disabilities diagnosed during the May 2007 VA examination were due to service. The examiner opined that given the Veteran's medical history, his occupation, and his multiple feet conditions during his military service, his bilateral knee sprain and low back strain diagnosed in May 2007 at least as likely as not had their onset or were aggravated during active service.

In November 2014, a new addendum opinion was obtained which opined that low back strain and bilateral knee sprain was less likely as not caused by or a result of service, as STRs did not contain complaints, treatment, or diagnoses for the claimed conditions. The examiner also noted there was no evidence bilateral knee sprain or low back strain were permanently aggravated by service. However, the examiner did not explain his findings, other than to note that the Veteran's service treatment records were "negative for any evidence of conditions."

The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and the Veteran's claims for service connection for a left knee disability, right knee disability, and low back disability are granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board expresses no opinion regarding the severity of the disorders, to include whether they presently exist. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for a low back disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


